
	
		II
		111th CONGRESS
		1st Session
		S. 103
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To require disclosure and payment of noncommercial air
		  travel in the Senate.
	
	
		1.Disclosure and payment of
			 noncommercial air travel
			(a)Rules
				(1)Disclosure and
			 paymentParagraph 2 of rule XXXV of the Standing Rules of the
			 Senate is amended by adding at the end the following:
					
						(f)A Member,
				officer, or employee of the Senate shall—
							(1)disclose a flight
				on an aircraft that is not licensed by the Federal Aviation Administration to
				operate for compensation or hire, excluding a flight on an aircraft owned,
				operated, or leased by a governmental entity, taken in connection with the
				duties of the Member, officer, or employee as an officeholder or Senate officer
				or employee;
							(2)reimburse the
				owner or lessee of the aircraft for the pro rata share of the fair market value
				of such flight (as determined by dividing the fair market value of the normal
				and usual charter fare or rental charge for a comparable plane of appropriate
				size by the number of members, officers, or employees of the Congress on the
				flight); and
							(3)with respect to
				the flight, file a report with the Secretary of the Senate, including the date,
				destination, and owner or lessee of the aircraft, the purpose of the trip, and
				the persons on the trip, except for any person flying the
				aircraft.
							.
				(2)Fair market
			 value of noncommercial air travelParagraph 1(c)(1) of rule XXXV
			 of the Standing Rules of the Senate is amended—
					(A)by inserting (A)
			 after (1); and
					(B)by adding at the
			 end the following:
						
							(B)Fair market value
				for a flight on an aircraft that is not licensed by the Federal Aviation
				Administration to operate for compensation or hire shall be the fair market
				value of the normal and usual charter fare or rental charge for a comparable
				plane of appropriate
				size.
							.
					(3)ReimbursementParagraph
			 1 of rule XXXVIII of the Standing Rules of the Senate is amended by adding at
			 the end the following:
					
						(c)Use of an
				aircraft that is not licensed by the Federal Aviation Administration to operate
				for compensation or hire shall be valued for purposes of reimbursement under
				this rule as provided in paragraph 2(g)(2) of rule
				XXXV.
						.
				(b)FECA
				(1)DisclosureSection
			 304(b) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(b)) is
			 amended—
					(A)by striking
			 and at the end of paragraph (7);
					(B)by striking the
			 period at the end of paragraph (8) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(9)in the case of a
				principal campaign committee of a candidate (other than a candidate for
				election to the office of President or Vice President), any flight taken by the
				candidate (other than a flight designated to transport the President, Vice
				President, or a candidate for election to the office of President or Vice
				President) during the reporting period on an aircraft that is not licensed by
				the Federal Aviation Administration to operate for compensation or hire,
				together with the following information:
								(A)The date of the
				flight.
								(B)The destination
				of the flight.
								(C)The owner or
				lessee of the aircraft.
								(D)The purpose of
				the flight.
								(E)The persons on
				the flight, except for any person flying the
				aircraft.
								.
					(2)Exclusion of
			 paid flight from definition of contributionSubparagraph (B) of
			 section 301(8) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 431(8)(B)) is amended—
					(A)in clause (xiii),
			 by striking and at the end;
					(B)in clause (xiv),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new clause:
						
							(xv)any travel
				expense for a flight taken by the candidate (other than a flight designated to
				transport the President, Vice President, or a candidate for election to the
				office of President or Vice President) on an aircraft that is not licensed by
				the Federal Aviation Administration to operate for compensation or hire:
				Provided, That the candidate (or the authorized committee of
				the candidate) pays to the owner, lessee, or other individual who provides the
				airplane the pro rata share of the fair market value of such flight (as
				determined by dividing the fair market value of the normal and usual charter
				fare or rental charge for a comparable plane of appropriate size by the number
				of candidates on the flight) by not later than 7 days after the date on which
				the flight is
				taken.
							.
					
